Title: From John Adams to the Earl of Ailesbury, 28 February 1788
From: Adams, John
To: Ailesbury, Thomas Brudenell-Bruce, 1st Earl of


          
            Sir
            Grosvenour Square Febry 28 1788
          
          It was my earnest desire to have obtaind an Audience of Leave of the Queen that I might have had an opportunity of presenting to Her Majesty before my departure for America my most Humble thanks

for the Civilities, that myself and my family have Received at her Majestys Court, and my best wishes for every Blessing and Felicity to her Majesty, and to every Branch of her Majestys Royal Family, But the indispensable Necessity I am under of making a Journey to Holland before my Embarkation for America So presses me in point of Time, that it is now become impossible to repeat my Request of an Audience
          I am extreamly Sorry for the dissarrangment of Her Majestys Health which has deprived me of the Honour I Solicited for three drawing Rooms and must now beg the Favour of Your Lordship to make my most respectfull Excuses where ever they may be Necessary.
          With very great Respect I have the Honour to be / My Lord your Lordships most obedient Humble / Servant
          
            John Adams
          
        